                 `                   UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND
         CHAMBERS OF                                                               101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                        BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7780
                                                                                        Fax (410) 962-1812


                                                       February 5, 2019

   LETTER TO COUNSEL

           RE:       Tammy Lee B. v. Commissioner, Social Security Administration;1
                     Civil No. SAG-18-631

   Dear Counsel:

            On March 2, 2018, Plaintiff Tammy Lee B. petitioned this Court to review the Social
   Security Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance
   Benefits. ECF 1. I have considered the parties’ cross-motions for summary judgment. ECF 13,
   18. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold
   the decision of the SSA if it is supported by substantial evidence and if the SSA employed proper
   legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
   1996). Under that standard, I will deny both motions, reverse the judgment of the SSA, and remand
   the case to the SSA for further analysis pursuant to sentence four of 42 U.S.C. § 405(g). This letter
   explains my rationale.

          Plaintiff filed her claim for benefits on December 8, 2015, alleging an onset date of April
   27, 2015. Tr. 170-71. Her claim was denied initially and on reconsideration. Tr. 103-06, 110-11.
   A hearing was held on July 20, 2017, before an Administrative Law Judge (“ALJ”). Tr. 41-84.
   Following the hearing, the ALJ determined that Plaintiff was not disabled within the meaning of
   the Social Security Act during the relevant time frame. Tr. 21-35. The Appeals Council declined
   review, Tr. 1-6, making the ALJ’s opinion the final, reviewable decision of the SSA.

          The ALJ found that Plaintiff suffered from the severe impairments of “cervical and lumbar
   degenerative disc disease, status post fusion procedures; history of pulmonary embolism; obesity;
   depression; and generalized anxiety disorder.” Tr. 23. Despite these impairments, the ALJ
   determined that Plaintiff retained the residual functional capacity (“RFC”) to:

           perform sedentary work as defined in 20 CFR 404.1567(a) except the claimant may
           not reach overhead with the bilateral upper extremities. She can frequently handle
           and finger bilaterally. She can occasionally balance, kneel, stoop, crouch, crawl,
           and climb ramps and stairs. She may not climb ladders, ropes, or scaffolds and
           should avoid workplace hazards such as unprotected heights and dangerous,

   1
    Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties
   are fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and
   functions not reserved to the Commissioner of Social Security.
Tammy Lee B. v. Commissioner, Social Security Administration
Civil No. SAG-18-631
February 5, 2019
Page 2

       moving machinery. She should avoid concentrated exposure to extreme heat and
       respiratory irritants. The claimant is limited to understanding, remembering, and
       carrying out simple tasks. She may have only occasional interactions with the
       public, co-workers, and supervisors.

Tr. 27. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform her past relevant work, but could perform other jobs existing in the
national economy. Tr. 33-35. Therefore, the ALJ concluded that Plaintiff was not disabled. Tr.
35.

        Plaintiff makes three arguments on appeal: (1) that the ALJ’s RFC assessment runs afoul
of the Fourth Circuit’s decision in Mascio v. Colvin, 780 F.3d 632, 638 (4th Cir. 2015); (2) that
the ALJ should have considered a closed period of disability; and (3) that the ALJ assigned
inadequate weight to the opinion of her treating physician. I agree that the ALJ’s analysis did not
comply with Mascio, and I therefore grant remand under sentence four. In remanding for further
explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not
entitled to benefits is correct.

        Beginning with the successful argument, in Mascio, the United States Court of Appeals for
the Fourth Circuit determined that remand was appropriate for three distinct reasons, including, as
pertinent to this case, the inadequacy of the ALJ’s evaluation of “moderate difficulties” in
concentration, persistence, or pace. 780 F.3d at 637-38. At step three of the sequential evaluation,
the SSA determines whether a claimant’s impairments meet or medically equal any of the
impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (2017). Listings 12.00 et seq.
pertain to mental impairments. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00 (2017). The relevant
listings therein consist of: (1) “paragraph A criteria,” which consist of a set of medical findings;
(2) “paragraph B criteria,” which consist of a set of impairment-related functional limitations; and
(3) “paragraph C criteria,” which relate to “serious and persistent” disorders lasting at least two
years with a history of ongoing medical treatment and marginal adjustment. Id. §§ 12.00(A), (G).
A claimant’s impairments meet the listings relevant to this case by satisfying either the paragraph
A and paragraph B criteria, or the paragraph A and paragraph C criteria. Id. § 12.00(A).

         Paragraph B consists of four broad functional areas including: (1) understanding,
remembering, or applying information; (2) interacting with others; (3) concentrating, persisting,
or maintaining pace, and (4) adapting or managing oneself. Id. § 12.00(A)(2)(b). The functional
area of concentration, persistence, or pace “refers to the abilit[y] to focus attention on work
activities and stay on task at a sustained rate.” Id. § 12.00(E)(3).

       The SSA employs the “special technique” to rate a claimant’s degree of limitation in each
functional area, based on the extent to which the claimant’s impairment “interferes with [the
claimant’s] ability to function independently, appropriately, effectively, and on a sustained basis.”
20 C.F.R. §§ 404.1520a(b), (c)(2) (2017). The SSA uses a five-point scale to rate a claimant’s
degree of limitation in the four areas: none, mild, moderate, marked, or extreme. Id. §§
404.1520a(c)(4). A moderate limitation signifies that the claimant has only a fair ability to
Tammy Lee B. v. Commissioner, Social Security Administration
Civil No. SAG-18-631
February 5, 2019
Page 3

function in the relevant area of mental functioning. 20 C.F.R. Pt. 404, Subpt. P, App. 1 §
12.00(F)(2)(c) (2017).

         The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the VE—
and the corresponding RFC assessment—did not include any mental limitations other than
unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ determined
that the claimant had moderate difficulties in maintaining concentration, persistence, or pace. 780
F.3d at 637-38. The Fourth Circuit specifically held that it “agree[s] with other circuits that an
ALJ does not account for a claimant’s limitations in concentration, persistence, and pace by
restricting the hypothetical question to simple, routine tasks or unskilled work.” Id. at 638 (quoting
Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal quotation marks
omitted). In so holding, the Fourth Circuit emphasized the distinction between the ability to
perform simple tasks and the ability to stay on task, stating that “[o]nly the latter limitation would
account for a claimant’s limitation in concentration, persistence, or pace.” Id. Although the Fourth
Circuit noted that the ALJ’s error might have been cured by an explanation as to why the claimant’s
moderate difficulties in concentration, persistence, or pace did not translate into a limitation in the
claimant’s RFC, it held that absent such an explanation, remand was necessary. Id.

       At step three in the instant case, the ALJ found that Plaintiff had moderate limitations
maintaining concentration, persistence, or pace. Tr. 26. The entirety of the ALJ’s analysis stated:

        With regard to concentrating, persisting, or maintaining pace, the claimant has
        moderate limitations. Through her representative, the claimant alleged marked
        impairment in the ability to maintain attention and concentration. She explained
        that her pain and anxiety have affected her ability to concentrate. The claimant
        stated that she could follow written instructions well, but she could only do two
        things at a time, or else she forgets. However, she claimed to prepare simple meals
        and read approximately five books per week, which indicates some ability to
        concentrate and persist. The claimant’s mental health treatment and the effects of
        pain and anxiety on concentration, despite an ability to do two things at a time and
        read five books per week indicate no more than moderate difficulties in this
        functional domain.

Id. (internal citations omitted).

        The remainder of the ALJ’s RFC assessment contains very little discussion of Plaintiff’s
mental health impairment. The ALJ reviewed some limited mental health records, although she
largely cited records from physicians who had examined Plaintiff for physical reasons to suggest
that Plaintiff had not demonstrated mental health symptoms during those appointments. Tr. 31.
The ALJ acknowledged that the evidence of record supported “problems with attention and
concentration due to pain and anxiety.” Tr. 32. Despite that acknowledgement, the ALJ only
imposed a limitation to “understanding, remembering and carrying out simple tasks,” Tr. 27,
without explaining how that limitation would compensate for Plaintiff’s impairment. The cursory
“explanation” states only “the undersigned has considered all the evidence of record, including a
Tammy Lee B. v. Commissioner, Social Security Administration
Civil No. SAG-18-631
February 5, 2019
Page 4

brief submitted by the claimant’s representative.” Tr. 33. Without an explanation containing
meaningful detail, I am unable to understand the precise nature of the moderate limitation found
by the ALJ, and unable to determine whether the RFC assessment had to incorporate any specific
conditions to accommodate the limitation. The restriction to “simple tasks,” Tr. 27, is directly
analogous to the language deemed insufficient in Mascio, and addresses only Plaintiff’s inability
to perform complex tasks, not her ability to sustain either simple or complex work over a full eight-
hour workday. I am therefore unable to ascertain whether the RFC assessment would permit a
person with Plaintiff’s limitations to maintain a competitive pace, with only normal breaks. In
light of these inadequacies, I must remand the case to the SSA for further analysis consistent with
the Fourth Circuit’s mandate in Mascio.

        Because the case is being remanded on other grounds, I need not address whether the ALJ
should have found a closed period of disability or should have assigned additional weight to the
opinions of Plaintiff’s treating physician, Dr. Chambliss. On remand, the ALJ can consider
whether additional explanation is required on either issue. I note, however, that in her discussion
of Dr. Chambliss’s mental health evaluation, the ALJ cited certain limitations Dr. Chambliss
found, but then did not discuss how those limitations were addressed by the RFC assessment. Tr.
32. Furthermore, the ALJ failed to note that Dr. Chambliss found that Plaintiff had marked, not
moderate, limitations in the areas of understanding, remembering, and carrying out detailed
instructions, and maintaining attention and concentration. Tr. 544. The ALJ should be mindful,
on remand, of the requirement that she “build an accurate and logical bridge from the evidence to
[her] conclusions.” Monroe v. Colvin, 826 F.3d 176, 179 (4th Cir. 2016) (internal quotations
omitted).

       For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, ECF 15, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF 18, is DENIED. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The Clerk is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States Magistrate Judge
